Order of the Supreme Court, New York County (Leonard N. Cohen, J.), entered November 1, 1988, which denied plaintiffs’ motion for summary judgment, is unanimously affirmed, without costs.
While plaintiffs make out a prima facie case on the promissory note, defendant raises triable issues as to whether his making of the note was induced by fraudulent statements concerning the consideration given in exchange for it, and thus summary judgment was properly denied. Concur—Murphy, P. J., Sullivan, Milonas, Kassal and Wallach, JJ.